Exhibit 99.1 SECURITIES PURCHASE AGREEMENT nFinanSe Inc. 3923 Coconut Palm Drive, Suite 107, Tampa, Florida33619 Ladies & Gentlemen: The undersigned, (the “Investor”), hereby confirms its agreement with you as follows: I.This Securities Purchase Agreement (the “Securities Purchase Agreement” and, together with Annex I hereto, this “Agreement”) is made as of August , 2009 between nFinanSe Inc., a Nevada corporation (the “Company”), and the Investor. II.The Company has authorized the sale and issuance (together with the Exchange (as defined below), the “Offering”) of up to (i) 4,666,666shares (the “Preferred Shares”) of Series D Convertible Preferred Stock of the Company, $0.001 par value per share (the rights and preferences of which are as provided in that certain Certificate of Designations, Rights and Preferences attached hereto as Exhibit A (the “Certificate”)) (the “Preferred Stock”); and (ii) warrants (the form of which is attached hereto as Exhibit B) (the “Warrants”) to purchase up to 46,666,666 shares of Common Stock at an exercise price of $0.01 per share (the “Warrant Shares”), subject to the following adjustment: Should the Investor, together with its affiliates, invest an amount equal to or greater than 25% ofthe amount such Investor has previously invested in the Company’s prior offerings of stock and those certain Accommodation Loans and Term Loans, then any warrants to purchase common stock so held by Investor (“Prior Warrants”) shall be modified as follows: a. If the Investor acquires $100,000 or more of the Preferred Shares, then the exercise price of the Investor’s outstanding Prior Warrants shall be reduced to $0.30; and b. If the Investor acquires $250,000 or more of the Preferred Shares, then the exercise price of the Investor’s outstanding Prior Warrants shall be reduced to $0.01. III.The Company has also authorized the exchange (the “Exchange”) of up to $5,400,000 in principal amount of those certain Accommodation Loans and Term Loans plus approximately $300,000 of accrued interest (the “Notes”) in exchange for 1,900,000 shares of the Preferred Stock and Warrants to purchase up to 19,000,000 Warrant Shares, subject to the above adjustment, whereby the Notes (and the interest due and payable thereon) will be exchanged at the purchase price below. IV.The Investor represents that, except as set forth below, (a) it has had no position, office or other material relationship within the past three years with the Company or persons known to it to be affiliates of the Company, (b) neither it, nor any group of which it is a member or to which it is related, beneficially owns (including the right to acquire or vote) any securities of the Company and (c) it has no direct or indirect affiliation or association with any NASD member as of the date hereof.Exceptions: . (If no exceptions, write “none.”If left blank, response will be deemed to be “none.”) V.Pursuant to the Terms and Conditions for Purchase/Exchange of the Securities attached hereto as AnnexI and incorporated herein by reference as if fully set forth herein (the “Terms and Conditions”), the Company and the Investor agree that the Investor will purchase from the Company and the Company will issue and sell to the Investor: · Preferred Shares, for a purchase price of $3.00 per share; and · Warrants to purchase Warrant Shares, exercisable at $0.01 per Warrant Share. and/or Pursuant to the Terms and Conditions, the Company and the Investor agree that the Investor will exchange in principal amount of the Notes (and the interest due and payable thereon) in exchange for: · Preferred Shares, for a purchase price of $3.00 per share; and · Warrants to purchase Warrant Shares, exercisable at $0.01 per Warrant Share. Unless otherwise requested by the Investor, certificates and warrant documents representing the Preferred Shares and Warrants purchased by the Investor will be registered in the Investor’s name and address as set forth below.The Preferred Shares and the Warrants are sometimes referred to collectively herein as the “Securities.” The Investor hereby confirms, by signing in the space provided below, that the foregoing correctly sets forth the agreement between the Investor and the Company with respect to the purchase of the Securities in the Offering. AGREED AND ACCEPTED: NFINANSE INC.Investor: By: By:Raymond P. SpringerPrint Name: Title:Executive Vice President Title: Address: Tax ID No.: Contact name: Telephone: Fax: E-mail:* Name in which shares should be registered (if different): *By providing an e-mail address, the Investor hereby consents to electronic delivery of the documents and notices required to be delivered pursuant to this Agreement. -2- ANNEX I TERMS AND CONDITIONS FOR PURCHASE/EXCHANGE OF THE SECURITIES1 1.Authorization and Sale of the Securities.Subject to these Terms and Conditions, the Company has authorized the sale of up to 4,666,666 Preferred Shares and 46,666,666 Warrants.The Company reserves the right to increase or decrease this number. 2.Agreement to Sell and Purchase the Securities; Subscription Date. 2.1At the Closing (as defined in Section 3), the Company will sell to the Investor, and the Investor will purchase from the Company, upon the terms and conditions hereinafter set forth, the number of Preferred Shares and Warrants set forth in Article IV of the Securities Purchase Agreement to which these Terms and Conditions are attached at the purchase price set forth thereon. 2.2The Company may enter into the same form of Securities Purchase Agreement, including these Terms and Conditions, with certain other investors (the “Other Investors”) and expects to complete sales of the Securities to them.(The Investor and the Other Investors are hereinafter sometimes collectively referred to as the “Investors,” and the Securities Purchase Agreements (including attached Terms and Conditions) executed by the Other Investors are hereinafter sometimes collectively referred to as the “Agreements.”)The
